UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1667


BRENDA COLEMAN GILLIS,

                    Debtor - Appellant,

             v.

SUZANNE WADE, Trustee,

                    Trustee - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:20-cv-00248-JAG)


Submitted: October 22, 2020                                   Decided: October 26, 2020


Before WYNN, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brenda Coleman Gillis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brenda Coleman Gillis appeals the district court’s order denying her leave to

proceed in forma pauperis in her appeal from the bankruptcy court’s order in her underlying

Chapter 13 proceeding. We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court. Gillis v. Wade, No. 3:20-cv-00248-JAG (E.D. Va. May

11, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              DISMISSED




                                            2